Name: COMMISSION REGULATION (EEC) No 1730/93 of 30 June 1993 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  tariff policy;  trade;  regions of EU Member States
 Date Published: nan

 No L 160/8 Official Journal of the European Communities 1 . 7. 93 COMMISSION REGULATION (EEC) No 1730/93 of 30 June 1993 amending Regulation (EEC) No 1724/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from thfe pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Regulation (EEC) No 1724/92 is hereby amended as follows : 1 . Article 2 ( 1 ) is replaced by the following : ' 1 . The aid provided for in Article 3 (2) of Regula ­ tion (EEC) No 1601 /92 for products included in the forecast supply balance and which come from the Community market is fixed in Annex II in such a way as to preserve the proportion of products supplied from the Community, taking account of traditional trade flows.' ; Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas Commission Regulation (EEC) No 1724/92 of 30 June 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the pigmeat sector (  '), as last amended by Regulation (EEC) No 1 1 55/93 (4), fixes for the period 1 July 1992 to 30 June 1993 , on the one hand, the quan ­ tities of products from the pigmeat sector of the forecast supply balance which benefit from an exemption in respect of the levy on direct imports from third countries or from Community aid, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which benefit from an aid with a view to developing the potential for production in the archipelago of the Canaries ; whereas the said quantities for the pigmeat sector should be determined for the period 1 July 1993 to 30 June 1994, taking account of local production and traditional trade flows, and to amend the aid amount so as to ensure that the proportion of products supplied from the Community is preserved ; whereas, in the light of experience, the time limits for the submission and issue of licences and certificates, the dura ­ tion of their validity and the amount of the security to be lodged by interested parties should be altered ; 2 . Article 6 is amended as follows : (a) in the first subparagraph of paragraph 1 , 'during the first five working days' is replaced by 'during the first 1 0 working days' ; (b) in paragraph 1 (b), 'ECU 30' is replaced by 'ECU 5'; (c) in paragraph 2, 'the 10th working day' is replaced by 'the 1 5th working day' ; 3 . Article 7 is replaced by the following : Article 7 The duration of validity of the licences and certificates shall expire on the 90th day following that of their issue.' : 4 . Annexes I, II and III are replaced by the Annex to this Regulation . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Article 2 (') OJ No L 173, 27. 6. 1992, p. 13 . (2) OJ No L 378 , 23 . 12 . 1992,, p . 23 . (') OJ No L 179, 1 . 7 . 1992, p . 90 . (4) OJ No L 117, 13 . 5 . 1993 , p . 9 . This Regulation shall enter into force on 1 July 1993 . 1 . 7. 93 Official Journal of the European Communities No L 160/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX ANNEX I Forecast supply balance for the Canary Islands regarding products from the pigmeat sector for the period from 1 July 1993 to 30 June 1994 Quantity (tonnes)CN code Description of goods ex 0203 Meat of domestic swine, fresh or chilled  ex 0203 Meat of domestic swine, frozen 19 000 1601 00 Sausages and similar products , of meat, meat offal or blood ; food preparations based on these products 1 2 000 1 602 20 90 Prepared or preserved livers of all animals other than geese or ducks 600 Other preparations or conserves containing meat or meat offal of domestic swine : 1602 41 10 Hams and cuts thereof 4 000 1 602 42 1 0 Shoulders and cuts thereof 2 600 1 602 49 Others, including mixtures 3 500 No L 160/ 10 Official Journal of the European Communities 1 . 7 . 93 ANNEX II Amounts of aid granted for products referred to in Annex I and coming from the Community market Product code Amount of aid (ECU/ 1 00 kg net weight) 0203 11 10 000 25 0203 12 11 100 25 0203 12 19 100 25 0203 19 11 100 25 0203 19 13 100 25 0203 19 15 100 17 0203 19 55 120 25 0203 19 55 190 25 0203 19 55 311 17 0203 19 55 391 17 0203 21 10 000 25 0203 22 11 100 25 0203 22 19 100 25 0203 29 11 100 25 0203 29 13 100 25 0203 29 15 100 17 0203 29 55 120 25 0203 29 55 190 25 0203 29 55 311 17 0203 29 55 391 17 1601 00 10 100 30 1601 00 91 100 50 1601 00 99 100 , 40 1602 20 90 100 25 1602 41 10 100 30 1602 41 10 210 52 1602 41 10 290 25 1602 42 10 100 30 1602 42 10 210 52 1602 42 10 290 25 1602 49 11 110 30 1602 49 11 190 52 1602 49 13 110 40 1602 49 13 190 30 1602 49 15 110 40 1602 49 15 190 30 1602 49 19 110 30 1602 49 19 190 30 1602 49 30 100 30 1602 49 50 100 30 NB : The product codes as well as the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12 . 1987, p. 1 ). 1 . 7 . 93 Official Journal of the European Communities No L 160/ 11 ANNEX III Supply in the Canary Islands of pure-bred breeding pigs originating in the Community for the period 1 July 1993 to 30 June 1994 CN code Description of the goods Number of animals to supply Aid (ECU/head) 0103 10 00 Pure-bred breeding pigs (')  male animals 160 400  female animals 2 200 350 (') Inclusion in this sub-position is subject to the conditions provided for by the Community provisions which regulate the matter.'